Exhibit 10.11

LIBERTY GLOBAL, INC.

COMPENSATION POLICY

FOR

NONEMPLOYEE DIRECTORS

(As Amended and Restated Effective January 1, 2010)

The board of directors (the “Board”) of Liberty Global, Inc. (the “Corporation”)
has deemed it advisable and in the best interests of the Corporation to provide
the following compensation package to each director of the Corporation who is
not an employee of the Corporation or any subsidiary of the Corporation (a
“Nonemployee Director”) solely in consideration for such person agreeing to
serve as a Nonemployee Director of the Board.

Annual Fees: For each full year of service as a Nonemployee Director, commencing
with the 2010 calendar year, a fee for such service of $80,000 will be paid to
each Nonemployee Director, except that, in the case of a Nonemployee Director
whose principal residence is located outside of the United States, the fee will
be $120,000. For each full year of service as Chairperson of the Audit
Committee, the Compensation Committee or the Nominating and Corporate Governance
Committee, a fee for such service of $25,000, $5,000 and $5,000, respectively,
will be paid. Annual fees will be payable in arrears in four equal quarterly
installments at the end of each calendar quarter (prorated in the case of a
director who serves as a Nonemployee Director or as Chairperson of a Committee
for only a portion of a calendar quarter) in (i) cash or (ii) subject to the
terms and conditions set forth in the Liberty Global, Inc. 2005 Nonemployee
Director Incentive Plan (As Amended and Restated Effective March 8, 2006) (the
“Director Plan”), shares of the Corporation’s common stock. If payment in shares
is elected, the shares to be issued will be allocated as nearly as practicable
evenly between shares of the Corporation’s Series A common stock (“Series A
Stock”) and shares of the Corporation’s Series C common stock (“Series C
Stock”).

Meeting Fees: A fee of $1,500 for attendance (in person or by conference
telephone) at each in person meeting, and $750 for each telephonic meeting, of
the Board or a Board Committee of which such director is a member will be paid
to each Nonemployee Director. Meeting fees will be payable in arrears at the end
of each calendar quarter in cash only. For Nonemployee Directors whose principal
residence is located in the United States east of the Mississippi River, an
additional fee of $4,000 will be paid, for each in person meeting of the Board
held at the Corporation’s offices in Colorado that is attended in person by such
Nonemployee Director.

Initial Option Grant: An initial grant of options to purchase shares of the
Corporation’s common stock (“Options”) with a combined Grant Date Fair Value (as
defined below) of approximately $80,000 will be made to each Nonemployee
Director, pursuant to the Director Plan and the related form of Nonemployee
Director Non-Qualified Stock Option Agreement, on first being elected or
appointed to the Board. The number of Options so granted will be allocated as
nearly as practicable evenly between Options to purchase Series A Stock (“Series
A Options”) and Options to purchase Series C Stock (“Series C Options”) and will
be rounded up to the next higher whole number as necessary to eliminate
fractions. Each Series A Option subject to the grant will have an exercise price
per share equal to the Fair Market Value (as defined in the Director Plan) of a
share of Series A Stock, and each Series C option subject to the grant will have
an exercise price per share equal to the Fair Market Value of a share of Series
C Stock, in each case, on the date of such election or appointment to the Board.



--------------------------------------------------------------------------------

Annual Equity Grant: On the date of each annual meeting of the stockholders of
the Corporation, each Nonemployee Director who served as a Nonemployee Director
immediately prior to such annual meeting of stockholders and will continue to
serve as a Nonemployee Director following such annual meeting will be granted
equity awards under the Director Plan (“Annual Equity Grant”) with a combined
Grant Date Fair Value of approximately $80,000. At such Nonemployee Director’s
election, the Annual Equity Grant will be comprised of either (a) all Options or
(b) a combination of Options with a combined Grant Date Fair Value of
approximately $40,000 and restricted share units (“RSUs”) with a combined Grant
Date Fair Value of approximately $40,000. The number of Options included in the
Annual Equity Grant will be allocated as nearly as practicable evenly between
Series A Options and Series C Options and the number of RSUs included in the
Annual Equity Grant will be allocated as nearly as practicable evenly between
Series A RSUs and Series C RSUs, and, in each case, will be rounded up to the
next higher whole number as necessary to eliminate fractions. Each Series A
Option will have an exercise price per share equal to the Fair Market Value of a
share of Series A Stock, and each Series C Option will have an exercise price
per share equal to the Fair Market Value of a share of Series C Stock, in each
case on the date of such annual meeting of stockholders. A Nonemployee
Director’s election to receive Options or a combination of Options and RSUs
shall be made by notifying the Corporation of such election by no later than the
second business day preceding the date of the applicable annual stockholders
meeting. If a Nonemployee Director fails to make a timely election with respect
to any Annual Equity Grant, he or she will be deemed to have elected to receive
the combination of Options and RSUs.

Grant Date Fair Value: The Grant Date Fair Value of each Option awarded pursuant
to this policy will be determined as of the applicable grant date using the same
valuation methodology as the Corporation uses to determine the grant date fair
value of other grants of Options to purchase the same series of common stock for
financial statement reporting purposes in accordance with Statement of Financial
Accounting Standards (SFAS) No. 123(R) (revised 2004) or any other then
applicable accounting standard. The Grant Date Fair Value of each RSU awarded to
this policy will equal the Fair Market Value of a share of the applicable series
of common stock on the grant date.

Vesting: Options will vest as to one-third of the option shares on the date of
the first annual meeting of stockholders following the grant date (or, if later,
the six-month anniversary of the grant date) and as to an additional one-third
of the option shares on the date of each annual meeting of stockholders
thereafter, provided, in each case, that the Nonemployee Director continued to
serve as a Nonemployee Director immediately prior to the applicable meeting.
RSUs will vest in full on the date of the first annual meeting of stockholders
following the grant date, provided that the Nonemployee Director continued to
serve as a Nonemployee Director immediately prior to such meeting.
Notwithstanding the foregoing, if a Nonemployee Director’s service as a
Nonemployee Director terminates by reason of Disability (as defined in the
Director Plan) or a Nonemployee Director dies while serving as a Nonemployee
Director, all then outstanding Options and RSUs held by such Nonemployee
Director will vest and become exercisable in full on the date of such
termination of service.



--------------------------------------------------------------------------------

Award Agreement: Each equity award pursuant to this policy will be evidenced by
and subject to the terms, conditions and limitations of, the Corporation’s then
standard award agreement, which shall be consistent with the terms and
conditions described above and of the Director Plan.